 


110 HR 899 IH: Pigford Claims Remedy Act of 2007
U.S. House of Representatives
2007-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 899 
IN THE HOUSE OF REPRESENTATIVES 
 
February 7, 2007 
Mr. Scott of Virginia (for himself and Mr. Chabot) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To provide a mechanism for the determination on the merits of the claims of claimants who met the class criteria in a civil action relating to racial discrimination by the Department of Agriculture but who were denied that determination. 
 
 
1.Short titleThis Act may be cited as the Pigford Claims Remedy Act of 2007. 
2.Determination on merits of Pigford claims 
(a)In GeneralAny Pigford claimant who has not previously obtained a determination on the merits of a Pigford claim may, in a civil action, obtain that determination. 
(b)Intent of Congress as to Remedial Nature of SectionIt is the intent of Congress that this section be liberally construed so as to effectuate its remedial purpose of giving a full determination on the merits for each Pigford claim denied that determination. 
(c)DefinitionsIn this Act— 
(1)the term Pigford claimant means an individual who previously submitted a late-filing request under section 5(g) of the consent decree in the case of Pigford v. Glickman, approved by the United States District Court for the District of Columbia on April 14, 1999; and 
(2)the term Pigford claim means a discrimination complaint, as defined by section 1(h) of that consent decree and documented under section 5(b) of that consent decree. 
 
